Title: From George Washington to the Massachusetts General Court and the New Hampshire Convention, 8 February 1777
From: Washington, George
To: Massachusetts General Court and the New Hampshire Convention



Gentlemen
Head Quarters Morris town 8th Feby 1777

I have lately recd several letters from Genl Schuyler, calling upon me in the most pressing manner to send up a proper Reinforcement to secure the important pass of Ticonderoga, as he is very apprehensive, that the Enemy will take the advantage and opportunity of crossing the Lake upon the Ice, and making themselves Masters of that valuable Fortress, when the Troops, whose times are nearly expired, come away.

Van Schaicks Regiment, consisting of four hundred Men, from the State of New York, has already marched, and I beg that such Number of Men (belonging to the Quota you are to raise of the 88 Battalions) as are recruited, may be equipped with the greatest expedition and forwarded on to Ticonderoga. If the Regiments are not full, a proper number of Officers should be left behind to compleat them, and march them up, when they are so.
As I have mentioned this matter in one of my former Letters, it may perhaps look like a doubt of your Exertions to press it again, but when you consider of how much importance it is to prevent the Enemy from passing the Lakes and a forming a junction with their force below, I hope you will excuse my m⟨aking this Reque⟩st the Subject of a separate Letter.

⟨Go: Washington⟩

